SUR PETITION FOR REHEARING
Oct. 19, 1994
The petition for rehearing filed by the appellant-cross-appellee Leonard H. Tose, in the above captioned matter having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the court in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.